ITEMID: 001-101181
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: COMMITTEE
DATE: 2010
DOCNAME: CASE OF DZHIGARKHANOV v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial (Article 6 - Civil proceedings;Article 6-1 - Reasonable time)
JUDGES: Anatoly Kovler;Elisabeth Steiner;George Nicolaou
TEXT: 4. The applicant was born in 1942 and lives in Budennovsk of the Stavropol Region.
5. On 5 February 1998 the applicant was stopped by the police and brought to a sobering-up centre. He was examined by a doctor who found that he was sober. The applicant was immediately released.
6. On 18 November 1998 the applicant sued the local police department for compensation for unlawful arrest. The applicant’s complaint was admitted by the Budennovsk Town Court of the Stavropol Region (“the Town Court”). The first hearing was scheduled for 25 December 1998, but on that date it did not take place. No action was taken on the case until December 2001.
7. On 25 December 2001 the Town Court identified the Ministry of the Interior Affairs as the respondent and involved the local police department as a third party in the proceedings.
8. On 30 December 2002 the Town Court held in a default judgment that the applicant’s arrest had been unlawful and partly allowed his claim for compensation.
9. On 29 January 2003 the Town Court granted an extension of the time allowed for submission by the respondent of their grounds of appeal.
10. On 6 February 2003 the Stavropol Regional Court (“the Regional Court”) overturned the judgment on appeal for failure to notify the respondent about the hearing in a timely manner and remitted the case to the first instance.
11. On 20 February 2003 the Town Court again allowed the applicant’s claim in part, but on 23 April 2003 the judgment was set aside on appeal by the Regional Court for failure to involve the finance authorities in the proceedings. The appeal court required a new hearing. It also delivered a special ruling in which it reprimanded the judge in charge of the applicant’s case for breaches of the procedural time-limits for consideration of the case.
12. On 6 June 2003 the Town Court judge withdrew from the proceedings.
13. On 4 July 2003 the Town Court rejected the applicant’s claims as unsubstantiated.
14. On 20 August 2003 the Regional Court set aside the judgment on appeal and allowed the applicant’s claim in part. It held that his arrest had been unlawful and ordered that the Budennovsk town administration pay the applicant 5,000 Russian roubles (RUB).
15. On an unspecified day the town administration lodged an application for supervisory review of the decision of 20 August 2003.
16. On 8 December 2003 the Presidium of the Regional Court granted the application, quashed the judgment of 20 August 2003 for failure to notify the town administration about the hearing and remitted the case to the Regional Court.
17. On 1 March 2004 the Regional Court quashed the judgment of 4 July 2003 and remitted the case to the Town Court.
18. On 7 May 2004 the Town Court designated the Ministry of Finance of the Stavropol Region as a co-respondent.
19. On 12 July 2004 the Town Court granted the applicant’s claim in part and ordered that the Ministry of Finance of the Stavropol Region pay the applicant RUB 15,000.
20. On 8 September 2004 the Regional Court upheld the judgment on appeal.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
